Name: Regulation (EU) NoÃ 1337/2011 of the European Parliament and of the Council of 13Ã December 2011 concerning European statistics on permanent crops and repealing Council Regulation (EEC) NoÃ 357/79 and Directive 2001/109/EC of the European Parliament and of the Council Text with EEA relevance
 Type: Regulation
 Subject Matter: agricultural activity;  production;  economic analysis;  farming systems;  cultivation of agricultural land
 Date Published: nan

 30.12.2011 EN Official Journal of the European Union L 347/7 REGULATION (EU) No 1337/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 December 2011 concerning European statistics on permanent crops and repealing Council Regulation (EEC) No 357/79 and Directive 2001/109/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EEC) No 357/79 of 5 February 1979 on statistical surveys of areas under vines (2) and Directive 2001/109/EC of the European Parliament and of the Council of 19 December 2001 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (3) have been amended several times. As further amendments and simplifications are now necessary, those acts should, for reasons of clarity and in accordance with the new approach to the simplification of Union legislation and better regulation, be replaced by one single act. (2) In order to perform the task conferred upon it by the Treaty on the Functioning of the European Union (TFEU) and by Union legislation governing the common organisation of agricultural markets, the Commission needs to be kept accurately informed about the production potential of plantations of certain species of permanent crops within the Union. In order to ensure that the common agricultural policy is properly administered, the Commission requires data on permanent crops to be regularly provided on a five-year basis. (3) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (4) provides a reference framework for European statistics on permanent crops. In particular, that Regulation requires conformity with principles of professional independence, impartiality, objectivity, reliability, statistical confidentiality and cost-effectiveness. (4) It is necessary to strengthen cooperation between the authorities involved in the drawing up and the publication of European statistics. (5) When preparing and drawing up European statistics, account should be taken of international recommendations and best practices. (6) Structural statistics on permanent crops should be available in order to ensure that the production potential and the market situation can be monitored. In addition to the information provided in the context of the single Common Market Organisation, information on the regional breakdown of statistics is essential. The Member States should therefore be required to collect this information and send it to the Commission on certain fixed dates. (7) Structural statistics on permanent crops are essential for the management of markets at Union level. It is also essential for structural statistics on permanent crops to be covered in addition to the annual statistics on areas and production governed by other Union legislation concerning statistics. (8) To avoid placing an unnecessary burden on farms and administrations, thresholds should be established that exclude non-relevant entities from the basic entities in respect of which statistics on permanent crops are to be collected. (9) To guarantee the harmonisation of data, it is necessary to clearly state the most important definitions, the reference periods and the precision requirements to be applied in the production of statistics on permanent crops. (10) To guarantee the availability of these statistics to users within the necessary timeframe, a time schedule for transmitting the data to the Commission should be established. (11) In accordance with Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (5), all Member State statistics transmitted to the Commission which are broken down by territorial unit are to use the NUTS classification. Consequently, in order to establish comparable regional statistics on permanent crops, the territorial units should be defined in accordance with the NUTS classification. However, since, for sound management of the wine and vine sector, other territorial breakdowns are necessary, different territorial units can be specified for that sector. (12) Methodological and quality reports are essential in order to assess the quality of the data and to analyse the results, and such reports should therefore be provided on a regular basis. (13) Since the objective of this Regulation, namely the establishment of a common framework for the systematic production of European statistics on permanent crops, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary to achieve that objective. (14) In order to ensure a smooth transition from the regime applicable under Directive 2001/109/EC, this Regulation should allow for the granting of a derogation to Member States where the application of this Regulation to their national statistical systems would require major adaptations and would be likely to cause significant practical problems. (15) In order to take into account economic and technical developments, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amending the breakdowns of species by groups, density classes and age classes set out in Annex I and the variables/characteristics, size classes, degree of specialisation and vine varieties set out in Annex II, except in respect of the optional nature of the required information. It is of particular importance that the Commission carry out the appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing-up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (16) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by the Member States of the Commissions exercise of implementing powers (6). (17) Regulation (EEC) No 357/79 and Directive 2001/109/EC should be repealed. (18) In order to ensure the continuity of activities provided in the framework for European statistics on permanent crops, this Regulation should enter into force the day following its publication and apply from 1 January 2012. (19) The Standing Committee for Agricultural Statistics has been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter 1. This Regulation establishes a common framework for the systematic production of European statistics on the following permanent crops: (a) dessert apple trees; (b) apple trees for industrial processing; (c) dessert pear trees; (d) pear trees for industrial processing; (e) apricot trees; (f) dessert peach trees; (g) peach trees for industrial processing; (h) orange trees; (i) small citrus fruit trees; (j) lemon trees; (k) olive trees; (l) vines intended for the production of table grapes; (m) vines for other purposes. 2. The production of European statistics on the permanent crops referred to in points (b), (d), (g) and (l) of paragraph 1 shall be optional for the Member States. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (1) permanent crop means a crop not grown in rotation, other than permanent grassland, which occupies the soil for a long period and yields crops over several years; (2) parcel planted means an agricultural parcel, as defined in point (1) of the second paragraph of Article 2 of Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (7), planted with one of the permanent crops referred to in Article 1(1) of this Regulation; (3) planted area means the area of the parcels planted with a homogeneous plantation of the relevant permanent crop, rounded to the nearest 0,1 hectare (ha); (4) harvest year means the calendar year in which the harvest begins; (5) density means the number of plants by hectare; (6) usual planting period means the period of the year when permanent crops are usually planted starting in mid-autumn and finishing by mid-spring of the following year; (7) planting year means the first year where the plant has vegetative development after the day on which it is installed on its definitive production place; (8) age means the number of years since the planting year, which shall be considered to be year 1; (9) dessert apple tree, dessert pear tree and dessert peach tree means apple tree plantations, pear tree plantations and peach tree plantations, except those specifically intended for industrial processing. Where it is not possible to identify the plantations intended for industrial processing, the correspondent areas shall be included under this category; (10) vines for other purposes means all areas under vines to be included in the vineyard register as established under Article 3 of Commission Regulation (EC) No 436/2009 of 26 May 2009 laying down detailed rules for the application of Council Regulation (EC) No 479/2008 as regards the vineyard register, compulsory declarations and the gathering of information to monitor the wine market, the documents accompanying consignments of wine products and the wine sector registers to be kept (8); (11) dual-purpose grapes means grapes from vine varieties listed in the classification of vine varieties drawn up by Member States in accordance with Article 120a(2) to (6) of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (9) that are produced, for the same administrative unit, both as wine grape varieties and, as the case may be, as table grape varieties, varieties for the production of dried grapes or varieties for the production of wine spirits; (12) combined crops means a combination of crops occupying a parcel of land at the same time. Article 3 Coverage 1. Statistics to be provided on permanent crops referred to under points (a) to (l) of Article 1(1) shall be representative of at least 95 % of the total planted area producing entirely or mainly for the market of each permanent crop referred to in each Member State. 2. Notwithstanding paragraph 1, Member States may exclude holdings below a threshold of 0,2 ha of each permanent crop producing entirely or mainly for the market in each Member State. If the area covered by such holdings is less than 5 % of the total planted area of the individual crop, Member States may increase that threshold provided that this does not lead to the exclusion of more than an additional 5 % of the total planted area of the individual crop. 3. The area of combined crops shall be distributed between the different crops in proportion to the area of ground they occupy. 4. The statistics on the permanent crop referred to in point (m) of Article 1(1) of this Regulation shall be provided using the data available in the vineyard register implemented in accordance with Article 185a of Regulation (EC) No 1234/2007 for all the holdings included in this register, as defined in point (a) of Article 3(1) of Regulation (EC) No 436/2009. Article 4 Data production 1. Save where the option referred to in Article 1(2) has been exercised, Member States with a minimum planted area of 1 000 ha of each individual crop referred to in points (a) to (l) of Article 1(1) shall produce, during 2012 and every 5 years thereafter, the data referred to in Annex I. 2. Member States with a minimum planted area of 500 ha of the crop referred to in point (m) of Article 1(1) shall produce, during 2015 and every 5 years thereafter, the data referred to in Annex II. 3. In order to take into account economic and technical developments, the Commission shall be empowered to adopt delegated acts in accordance with Article 11 concerning the amendment of:  the breakdowns of species by groups, density classes and age classes set out in Annex I, and  the variables/characteristics, size classes, degree of specialisation and vine varieties set out in Annex II, except in respect of the optional nature of the required information. In exercising this power, the Commission shall ensure that the delegated acts do not impose a significant additional administrative burden on the Member States and on the respondents. Article 5 Reference year 1. The first reference year for the data referred to in Annex I with regard to the statistics on permanent crops referred to in points (a) to (l) of Article 1(1) shall be 2012. 2. The first reference year for the data referred to in Annex II with regard to the statistics on the permanent crop referred to in point (m) of Article 1(1) shall be 2015. 3. The statistics on permanent crops provided shall refer to the planted area after the usual planting period. Article 6 Precision requirements 1. Member States conducting sample surveys in order to obtain statistics on permanent crops shall take all necessary steps to ensure that the coefficient of variation of the data shall not exceed, at national level, 3 % for the planted area for each of the crops referred to in Article 1(1). 2. Member States which decide to use sources of statistical information other than surveys shall ensure that the information thereby obtained is of at least equal quality to the information obtained from statistical surveys. 3. Member States which decide to use an administrative source to provide the statistics on permanent crops referred to in points (a) to (l) of Article 1(1) shall inform the Commission in advance and shall provide details concerning the method to be used and the quality of the data obtained from that administrative source. Article 7 Regional statistics 1. Data with regard to statistics on permanent crops referred to in points (a) to (l) of Article 1(1) of this Regulation, and further specified in Annex I to this Regulation, shall be broken down by NUTS 1 territorial units as defined in Regulation (EC) No 1059/2003, save where a less detailed breakdown is specified in Annex I to this Regulation. 2. Data with regard to statistics on the permanent crop referred to in point (m) of Article 1(1) of this Regulation, and further specified in Annex II to this Regulation, shall be broken down by NUTS 2 territorial units as defined in Regulation (EC) No 1059/2003, save where a less detailed breakdown is specified in Annex II to this Regulation. Article 8 Transmission to the Commission 1. Member States shall transmit to the Commission (Eurostat) the data set out in Annexes I and II by 30 September of the year following the reference period. 2. The Commission shall adopt implementing acts concerning the appropriate technical format for the transmission of the data set out in Annexes I and II. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 12(2). Article 9 Methodological and quality report 1. For the purposes of this Regulation, the quality criteria to be applied to the data to be transmitted are those referred to in Article 12(1) of Regulation (EC) No 223/2009. 2. By 30 September 2013, and every 5 years thereafter, Member States shall provide the Commission (Eurostat) with reports on the quality of the data transmitted and the methods used for statistics on permanent crops referred to in points (a) to (l) of Article 1(1) of this Regulation. 3. By 30 September 2016, and every 5 years thereafter, Member States shall provide the Commission (Eurostat) with reports on the quality of the data transmitted and the methods used for statistics on the permanent crop referred to in point (m) of Article 1(1) of this Regulation. 4. The reports shall describe: (a) the organisation of the surveys covered by this Regulation and the methodology applied; (b) the level of precision and the coverage achieved for the sample surveys referred to in this Regulation; and (c) the quality of sources other than surveys which are used, using the quality criteria referred to in paragraph 1. 5. Member States shall inform the Commission of any methodological or other change that might have a considerable effect on the statistics on permanent crops, not later than 3 months before that change enters into force. 6. The principle that additional costs and burdens remain within reasonable limits shall be taken into account. Article 10 Derogation 1. Where the application of this Regulation to the national statistical system of a Member State requires major adaptations and is likely to cause significant practical problems with regard to the permanent crops referred to in points (a) to (l) of Article 1(1), the Commission may adopt implementing acts granting a derogation from its application to that Member State until 31 December 2012. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 12(2). 2. For the purposes of paragraph 1, a Member State shall present a duly justified request to the Commission not later than 1 February 2012. 3. Those Member States benefiting from a derogation shall continue to apply Directive 2001/109/EC. Article 11 Exercise of delegation 1. The power to adopt the delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 4(3) and Article 13 shall be conferred on the Commission for a period of 5 years from 31 December 2011. The Commission shall draw up a report in respect of the delegation of power not later than 9 months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than 3 months before the end of each period. 3. The delegation of power referred to in Article 4(3) and Article 13 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 4(3) and Article 13 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of 2 months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by 2 months at the initiative of the European Parliament or of the Council. Article 12 Committee Procedure 1. The Commission shall be assisted by the Standing Committee for Agricultural Statistics established by Article 1 of Council Decision 72/279/EEC of 31 July 1972 setting up a Standing Committee for Agricultural Statistics (10). That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 13 Review By 31 December 2018 and every 5 years thereafter, the Commission shall review the functioning of this Regulation. In the context of this review, the Commission shall assess whether it is necessary to produce all the data referred to in Article 4. Where the Commission considers that some of those data are no longer required, it shall be empowered to adopt delegated acts in accordance with Article 11 that delete certain data from Annexes I and II. Article 14 Repeal Regulation (EEC) No 357/79 and Directive 2001/109/EC are hereby repealed with effect from 1 January 2012. References to the repealed Regulation and Directive shall be construed as references to this Regulation. Article 15 Transitional provisions By way of derogation from Article 14 of this Regulation, Directive 2001/109/EC shall remain applicable under the conditions provided for in Article 10 of this Regulation. Article 16 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 13 December 2011. For the European Parliament The President J. BUZEK For the Council The President M. SZPUNAR (1) Position of the European Parliament of 15 November 2011 (not yet published in the Official Journal) and Decision of the Council of 1 December 2011. (2) OJ L 54, 5.3.1979, p. 124. (3) OJ L 13, 16.1.2002, p. 21. (4) OJ L 87, 31.3.2009, p. 164. (5) OJ L 154, 21.6.2003, p. 1. (6) OJ L 55, 28.2.2011, p. 13. (7) OJ L 316, 2.12.2009, p. 65. (8) OJ L 128, 27.5.2009, p. 15. (9) OJ L 299, 16.11.2007, p. 1. (10) OJ L 179, 7.8.1972, p. 1 (English special edition: Series I Chapter 1972(III), p. 838). ANNEX I Statistical data on fruit and olive plantations 1. Breakdown of species by Groups Species Breakdown Dessert apple trees Group Boskoop rouge Group Braeburn Group Cox Orange Group Cripps Pink Group Elstar Group Fuji Group Gala Group Golden Delicious Group Granny Smith Group Idared Group Jonagold/Jonagored Group Morgenduft Group Red Delicious Group Reinette blanche du Canada Group Shampion Group Lobo Group Pinova Others Apple trees for industrial processing (optional) Dessert pear trees Group Conference Group William Group Abate Group Rocha Group Coscia-Ercolini Group Guyot Group Blanquilla Group Decana Group Kaiser Others Pear trees for industrial processing (optional) Dessert peach trees Peaches other than nectarines and peaches for processing Yellow flesh Very early: harvest until 15 June Early: harvest between 16 June and 15 July Medium: harvest between 16 July and 15 August Late: harvested after 15 August White flesh Very early: harvest until 15 June Early: harvest between 16 June and 15 July Medium: harvest between 16 July and 15 August Late: harvested after 15 August Doughnut peach Nectarines Yellow flesh Very early: harvest until 15 June Early: harvest between 16 June and 15 July Medium: harvest between 16 July and 15 August Late: harvested after 15 August White flesh Very early: harvest until 15 June Early: harvest between 16 June and 15 July Medium: harvest between 16 July and 15 August Late: harvested after 15 August Peach trees for industrial processing (including group of Pavie) (optional) Apricot trees Very early: harvest until 31 May Early: harvest between 1 and 30 June Medium: harvest between 1 and 31 July Late: harvest after 1 August Orange trees Navel Early: harvest between October and January Medium: harvest between December and March Late: harvest between January and May Blancas Early: harvest between December and March Late: harvest between March and May Sanguine Others Small citrus fruit trees Satsumas Satsumas extra-early: harvest between September and November Other Satsumas: harvest between October and December Clementines Clementines early: harvest between September and December Clementines medium: harvest between November and January Clementines late: harvest between January and March Other small citrus including hybrids Lemon trees Winter varieties: harvest between October and April Summer varieties: harvest between February and September Olive trees For table olives, olives for oil or dual-purpose olives Table grape vines (optional) White Seedless Normal Red Seedless Normal 2. Density classes Density classes Apple and Pear trees Peach, Nectarine and Apricot trees Orange, Small citrus and Lemon trees Olive trees Table grape vines Density (in number of trees/hectare) 1 < 400 < 600 < 250 < 140 < 1 000 2 400-1 599 600-1 199 250-499 140-399 1 000-1 499 3 1 600-3 199  ¥ 1 200 500-749  ¥ 400  ¥ 1 500 4  ¥ 3 200  ¥ 750 3. Age classes Age classes Apple and Pear trees Peach, Nectarine and Apricot trees Orange, Small citrus and Lemon trees Olive trees Table grape vines Age (years since the planting year) 1 0-4 0-4 0-4 0-4 0-3 2 5-14 5-14 5-14 5-11 3-9 3 15-24 15 and over 15-24 12-49 9-19 4 25 and over 25 and over 50 and over 20 and over 4. Summary 4.1. Area by age and density classes for each species at national level Member State: Species: Total Age class 1 Age class 2 Age class 3 Age class 4 Total Density class 1 Density class 2 Density class 3 Density class 4 4.2. Area by age classes and regions for each species and group (no breakdown by density class) Member State: Species: Group: Total Age class 1 Age class 2 Age class 3 Age class 4 Total Region (NUTS 1) ¦ 4.3. Area by density classes and regions for each species and group (no breakdown by age class) Member State: Species: Group: Total Density class 1 Density class 2 Density class 3 Density class 4 Total Region (NUTS 1) ¦ ANNEX II Statistical data on vineyards Meaning of abbreviations:  No  number  Hold or hold  holding  Ha or ha  hectare  Red  red/rosÃ ©  Wht or wht  white  nec  not elsewhere classified  PDO  protected designation of origin  PGI  protected geographical indication Table 1: Wine-grower holdings by type of production (1) Variables/Characteristics No of holdings Area (ha) Areas under vines, total (in/not yet in production) Total Areas under vines in production planted with: wine grape varieties  of which suitable for the production of wines with PDO  of which suitable for the production of wines with PGI  of which suitable for the production of wines without PDO or PGI  of which dual-purpose grapes dried grapes Total Areas under vines not yet in production, planted with: wine grapes (including dual-purpose grapes)  of which suitable for the production of wines with PDO  of which suitable for the production of wines with PGI  of which suitable for the production of wines without PDO or PGI  of which dual-purpose grapes dried grapes Total Vines (in/not yet in production) intended to produce: material for the vegetative propagation of vines other vines not elsewhere classified (nec) Table 2: Wine-grower holdings by size class at national level Table 2.1: Wine-grower holdings by size classes of the total area under vines, total vineyard Size classes of (ha) No hold. Area (ha) < 0,10 (2) 0,10  < 0,50 0,50  < 1 1  < 3 3  < 5 5  < 10  ¥ 10 Table 2.2: Wine-grower holdings by size classes of the total area under vines, vines for wine grapes  Total Data with the same breakdown as for Table 2.1. Table 2.2.1: Wine-grower holdings by size classes of the total area under vines, vines for wine grapes suitable for the production of wines with PDO Data with the same breakdown as for Table 2.1. Table 2.2.2: Wine-grower holdings by size classes of the total area under vines, vines for wine grapes suitable for the production of wines with PGI Data with the same breakdown as for Table 2.1. Table 2.2.3: Wine-grower holdings by size classes of the total area under vines, vines for wine grapes of dual-purpose Data with the same breakdown as for Table 2.1. Table 2.2.4: Wine-grower holdings by size classes of the total area under vines, wine grapes intended for obtaining wines without PDO and/or PGI Data with the same breakdown as for Table 2.1. Table 2.3: Wine-grower holdings by size classes of the total area under vines, vines for grapes to be dried Data with the same breakdown as for Table 2.1. Table 2.4: Wine-grower holdings by size classes of the total area under vines, vines not elsewhere classified (nec) Data with the same breakdown as for Table 2.1. Table 3: Wine-grower holdings by degree of specialisation and size classes at national level Size classes (in column): see lines of Table 2 (< 0,1 ha/0,10  < 0,50 ha/etc.). Degree of specialisation < 0,10 ha ¦ No of hold. Area (ha) No of hold. Area (ha) Holdings with vines Holdings with areas under vines exclusively intended for wine production  of which holdings with areas under vines exclusively intended for the production of PDO and/or PGI wine  of which only PDO  of which only PGI  of which PDO and PGI  of which holdings with areas under vines exclusively intended for the production of non-PDO and/or non-PGI wine  of which holdings with areas under vines intended for the production of several types of wines Holdings with areas under vines exclusively intended for the production of dry grapes Holdings with other areas under vines Holdings with areas under vines intended for several types of production Table 4: Main vine varieties (3) The breakdown of data should only be provided when the total area of the variety is of at least 500 ha. The varieties to be identified in the tables are those included in the list of the main varieties and of corresponding areas communicated under Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (4) (Annex XIII, Table 16). Age classes to be used: < 3 years 3-9 years 10-29 years  ¥ 30 years Main wine grape varieties by age class Vine variety < 3 years ¦ No of hold. Area (ha) No of hold. Area (ha) Holdings with vines 1. of which red varieties, total 1.1. of which variety 1 1.2. of which variety 2 1.3. of which variety ¦ ¦ 1.N. of which other red mixed varieties 2. of which white varieties, total 2.1. of which variety 1 2.2. of which variety 2 2.3. of which variety ¦ ¦ 2.N. of which other white mixed varieties 3. of which different colour varieties, total 3.1. of which variety 1 3.2. of which variety 2 3.3. of which variety ¦ ¦ 3.N. of which other mixed varieties of other mixed colours 4. of which varieties without specified colour (1) Member States concerned with regional breakdown: BG, CZ, DE, IT, EL, ES, FR, HU, AT, PT, RO, SI and SK. (2) Only for the Member States concerned. (3) Member States concerned with regional breakdown: BG, CZ, DE, IT, EL, ES, FR, HU, AT, PT, RO, SI and SK. (4) OJ L 170, 30.6.2008, p. 1.